DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 12, 14-15 and 17- 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (US 2010/0141874).
	As to claim 1, Morita teaches a preparation method of a display panel, comprising: 
S11: forming a plurality of compensation groups on a substrate to obtain an array substrate (forming pixel array, [0022]- [0023], fig. 1, PXO and PXI corresponding to compensation groups, fig. 4); 
wherein each of the plurality of compensation groups (PXO and PXI, fig. 4) comprises at least one pixel unit (PXO and PXI, fig. 4), each of the at least one pixel unit comprises a first light-emitting element (320R, fig. 4), a second light-emitting element (320G, fig. 4) and a third light-emitting element (320B, fig. 4), and light-emitting colors are different among the first light-emitting element, the second light-emitting element and the third light-emitting element (RGB, fig. 4); the plurality of compensation groups comprise at least a first compensation group (PXO, fig. 4) and a second compensation group (PXI, fig. 4), and a brightness difference of light-emitting elements of a same light-emitting color in the first compensation group and the second compensation group under a same gray scale is larger than a preset value ([0040] if the color filter layer 320R arranged in the effective display areas of the red sub-pixels PXRO and PXR1 are formed so as to have the same construction, for example, the same thickness of the color filter layer, the red sub-pixel PXRO becomes darker than the red sub-pixel PXR1. That is, in case of a transmissive mode liquid crystal display panel, the transmissivity of the red sub-pixel PXRO becomes lower than that of the red sub-pixel PXR1. On the other hand, in case of the reflective mode liquid crystal display panel, the reflectivity of the red sub-pixel PXRO also becomes lower than that of the red sub-pixel PXR1); 
S12: calculating thicknesses of a first color film layer, a second color film layer and a third color film layer which correspond to each of the plurality of compensation groups, respectively ([0040]-[0042]), wherein the first color film layer is located on a light-emitting side of the first light-emitting element, the second color film layer is located on a light-emitting side of the second light-emitting element, and the third color film layer is located on a light-emitting side of the third light-emitting element ([0029] a red color filter layer 320R is arranged in the red color sub-pixel PXR so as to transmit red color. A green color filter layer 320G is arranged in the green color sub-pixel so as to transmit the green color. Similarly, a blue color filter layer 320B is arranged in the blue color sub-pixel PXB so as to transmit the green color); and 
S13: forming the first color film layer on the light-emitting side of the first light-emitting element, forming the second color film layer on the light-emitting side of the second light-emitting element, and forming the third color film layer on the light-emitting side of the third light-emitting element ([0029] a red color filter layer 320R is arranged in the red color sub-pixel PXR so as to transmit red color. A green color filter layer 320G is arranged in the green color sub-pixel so as to transmit the green color. Similarly, a blue color filter layer 320B is arranged in the blue color sub-pixel PXB so as to transmit the green color) according to the thicknesses of the first color film layer, the second color film layer and the third color film layer obtained in the S12 ([0054]  shown in FIG. 7, a thickness T0 of the red color filter layer 320R arranged on the red color sub-pixel PXRO is small than the thickness TI of the red filter layer 320R arranged on the red sub-pixel PXRI).

As to claim 12, Morita teaches a display panel, prepared by a preparation method of the display panel, wherein the preparation method of the display panel comprises:
S11: forming a plurality of compensation groups on a substrate to obtain an array substrate (forming pixel array, [0022]- [0023], fig. 1, PXO and PXI corresponding to compensation groups, fig. 4);  
wherein each of the plurality of compensation groups (PXO and PXI, fig. 4) comprises at least one pixel unit (PXO and PXI, fig. 4), each of the at least one pixel unit comprises a first light-emitting element (320R, fig. 4), a second light-emitting element (320G, fig. 4) and a third light-emitting element (320B, fig. 4), and light-emitting colors are different among the first light-emitting element, the second light-emitting element and the third light-emitting element (RGB, fig. 4); the plurality of compensation groups comprise at least a first compensation group (PXO, fig. 4) and a second compensation group (PXI, fig. 4), and a brightness difference of light-emitting elements of a same light-emitting color in the first compensation group and the second compensation group under a same gray scale is larger than a preset value ([0040] if the color filter layer 320R arranged in the effective display areas of the red sub-pixels PXRO and PXR1 are formed so as to have the same construction, for example, the same thickness of the color filter layer, the red sub-pixel PXRO becomes darker than the red sub-pixel PXR1. That is, in case of a transmissive mode liquid crystal display panel, the transmissivity of the red sub-pixel PXRO becomes lower than that of the red sub-pixel PXR1. On the other hand, in case of the reflective mode liquid crystal display panel, the reflectivity of the red sub-pixel PXRO also becomes lower than that of the red sub-pixel PXR1); 
S12: calculating thicknesses of a first color film layer, a second color film layer and a third color film layer which correspond to each of the plurality of compensation groups, respectively ([0040]-[0042]), wherein the first color film layer is located on a light-emitting side of the first light-emitting element, the second color film layer is located on a light-emitting side of the second light-emitting element, and the third color film layer is located on a light-emitting side of the third light-emitting element ([0029] a red color filter layer 320R is arranged in the red color sub-pixel PXR so as to transmit red color. A green color filter layer 320G is arranged in the green color sub-pixel so as to transmit the green color. Similarly, a blue color filter layer 320B is arranged in the blue color sub-pixel PXB so as to transmit the green color); and 
S13: forming the first color film layer on the light-emitting side of the first light-emitting element, forming the second color film layer on the light-emitting side of the second light-emitting element, and forming the third color film layer on the light-emitting side of the third light-emitting element ([0029] a red color filter layer 320R is arranged in the red color sub-pixel PXR so as to transmit red color. A green color filter layer 320G is arranged in the green color sub-pixel so as to transmit the green color. Similarly, a blue color filter layer 320B is arranged in the blue color sub-pixel PXB so as to transmit the green color) according to the thicknesses of the first color film layer, the second color film layer and the third color film layer obtained in the S12 ([0054]  shown in FIG. 7, a thickness T0 of the red color filter layer 320R arranged on the red color sub-pixel PXRO is small than the thickness TI of the red filter layer 320R arranged on the red sub-pixel PXRI), 
wherein the display panel comprises a substrate and a plurality of compensation groups located on the substrate (fig. 4 shows PXO and PXI formed on the substrate), each of the plurality of compensation groups comprises at least one pixel unit (PXO and PXI, fig. 4), wherein each of the at least one pixel unit comprises a first light-emitting element (320R, fig. 4), a second light-emitting element (320G, fig. 4) and a third light-emitting element (320B, fig. 4), and light-emitting colors are different among the first light-emitting element, the second light-emitting element and the third light-emitting element (RGB, fig. 4); a first color film layer is arranged on a light-emitting side of the first light-emitting element, a color of the first color film layer is the same as a light-emitting color of the first light-emitting element ([0029] a red color filter layer 320R is arranged in the red color sub-pixel PXR so as to transmit red color); a second color film layer is arranged on a light-emitting side of the second light-emitting element, and a color of the second color film layer is the same as a light-emitting color of the second light-emitting element ([0029] a green color filter layer 320G is arranged in the green color sub-pixel so as to transmit the green color); a third color film layer is arranged on a light-emitting side of the third light-emitting element, and a color of the third color film layer is the same as a light-emitting color of the third light-emitting element ([0029] a blue color filter layer 320B is arranged in the blue color sub-pixel PXB so as to transmit the green color); and thicknesses of color film layers of a same color in a same compensation group of the plurality of compensation groups are the same ([0041] the thickness TO of the color filter layer 320 R arranged in the effective display area ROeff of the red sub-pixel PXRO in the peripheral pixels PXO is smaller than the thickness T1 of the color filter layer 320 R arranged in the effective display area RIeff of the red sub-pixel PXRI in the internal pixel PXI. Note that the thickness of color filter layer in the internal pixel  PXI is T1, see  fig. 4); 
wherein the plurality of compensation groups comprise at least a first compensation group (PXO, fig. 4) and a second compensation group (PXI, fig. 4), and a brightness difference of light-emitting elements of a same light-emitting color in the first compensation group and the second compensation group under a same gray scale is larger than a preset value ([0040] if the color filter layer 320R arranged in the effective display areas of the red sub-pixels PXRO and PXR1 are formed so as to have the same construction, for example, the same thickness of the color filter layer, the red sub-pixel PXRO becomes darker than the red sub-pixel PXR1. That is, in case of a transmissive mode liquid crystal display panel, the transmissivity of the red sub-pixel PXRO becomes lower than that of the red sub-pixel PXR1. On the other hand, in case of the reflective mode liquid crystal display panel, the reflectivity of the red sub-pixel PXRO also becomes lower than that of the red sub-pixel PXR1), and a thickness of a color film layer corresponding to the first compensation group is greater than a thickness of color film layers of a same color corresponding to the second compensation group ([0041] the thickness TO of the color filter layer 320 R arranged in the effective display area ROeff of the red sub-pixel PXRO in the peripheral pixels PXO is smaller than the thickness T1 of the color filter layer 320 R arranged in the effective display area RIeff of the red sub-pixel PXRI in the internal pixel PXI).

As to claim 14, Morita teaches the display panel, wherein a value range of the preset value is greater than 1 jncd (paragraph [0040] describes that PXRO becomes darker than the red sub-piel PXRI which is noticeable to human eyes which is greater than 1jncd).

As to claim 15, Morita teaches the display panel, wherein each of the plurality of compensation groups comprises one pixel unit (PXO and PXI, fig. 4).

As to claim 17, Morita teaches the display panel, wherein light-emitting color of the first light-emitting element, light-emitting color of the second light-emitting element, and light-emitting color of the third light-emitting element are any one of red, green, and blue, respectively, and the light-emitting color of the first light-emitting element, the light-emitting color of the second light-emitting element, and the light-emitting color of the third light-emitting element are different from each other (fig. 4 illustrates both PXO and PXI has red, green and blue color emitting element).

As to claim 18, Morita teaches a display device, comprising a display panel (see fig. 1), wherein the display panel comprises a substrate (310, fig. 4) and a plurality of compensation groups located on the substrate (forming pixel array, [0022]- [0023], fig. 1, PXO and PXI corresponding to compensation groups, fig. 4), each of the plurality of compensation groups comprises at least one pixel unit (PXO and PXI, fig. 4), wherein each of the at least one pixel unit comprises a first light-emitting element (320R, fig. 4), a second light-emitting element (320G, fig. 4) and a third light-emitting element (320B, fig. 4), and light-emitting colors are different among the first light-emitting element, the second light-emitting element and the third light-emitting element (RGB, fig. 4); a first color film layer is arranged on a light-emitting side of the first light-emitting element, a color of the first color film layer is the same as a light-emitting color of the first light-emitting element ([0029] a red color filter layer 320R is arranged in the red color sub-pixel PXR so as to transmit red color); a second color film layer is arranged on a light-emitting side of the second light-emitting element, and a color of the second color film layer is the same as a light-emitting color of the second light-emitting element ([0029] a green color filter layer 320G is arranged in the green color sub-pixel so as to transmit the green color); a third color film layer is arranged on a light-emitting side of the third light-emitting element, and a color of the third color film layer is the same as a light-emitting color of the third light-emitting element ([0029] a blue color filter layer 320B is arranged in the blue color sub-pixel PXB so as to transmit the green color); and thicknesses of color film layers of a same color in a same compensation group of the plurality of compensation groups are the same ([0041] the thickness TO of the color filter layer 320 R arranged in the effective display area ROeff of the red sub-pixel PXRO in the peripheral pixels PXO is smaller than the thickness T1 of the color filter layer 320 R arranged in the effective display area RIeff of the red sub-pixel PXRI in the internal pixel PXI. Note that the thickness of color filter layer in the internal pixel  PXI is T1, see  fig. 4); wherein the plurality of compensation groups comprise at least a first compensation group (PXO, fig. 4) and a second compensation group (PXI, fig. 4), and a brightness difference of light-emitting elements of a same light-emitting color in the first compensation group and the second compensation group under a same gray scale is larger than a preset value ([0040] if the color filter layer 320R arranged in the effective display areas of the red sub-pixels PXRO and PXR1 are formed so as to have the same construction, for example, the same thickness of the color filter layer, the red sub-pixel PXRO becomes darker than the red sub-pixel PXR1. That is, in case of a transmissive mode liquid crystal display panel, the transmissivity of the red sub-pixel PXRO becomes lower than that of the red sub-pixel PXR1. On the other hand, in case of the reflective mode liquid crystal display panel, the reflectivity of the red sub-pixel PXRO also becomes lower than that of the red sub-pixel PXR1), and a thickness of a color film layer corresponding to the first compensation group is greater than a thickness of color film layers of a same color corresponding to the second compensation group ([0041] the thickness TO of the color filter layer 320 R arranged in the effective display area ROeff of the red sub-pixel PXRO in the peripheral pixels PXO is smaller than the thickness T1 of the color filter layer 320 R arranged in the effective display area RIeff of the red sub-pixel PXRI in the internal pixel PXI).

As to claim 19, Morita teaches the display device, wherein a value range of the preset value is greater than 1 jncd (paragraph [0040] describes that PXRO becomes darker than the red sub-piel PXRI which is noticeable to human eyes which is greater than 1jncd).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2010/0141874) in view of Lin et al (US 2019/0305000).
As to claim 13, Morita does not teach wherein the first light-emitting element, the second light-emitting element, and the third light-emitting element are all micro-LEDs.
However, Lin teaches the display panel, wherein the first light-emitting element, the second light-emitting element, and the third light-emitting element are all micro-LEDs ([0003] micro light emitting diode, [0022] the first LED to provide a first color,  [0023] the third LED to provide a green color, [0024] the fifth LED to provide a blue color).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, wherein the first light-emitting element, the second light-emitting element, and the third light-emitting element are all micro-LEDs, as suggested by Lin in order to provide “more power-saving, faster responding time, greater brightness, high color saturation” [0003].

As to claim 16, Morita teaches wherein a number of the at least one pixel unit is greater than or equal to 2 (internal pixels PXI includes plurality of pixels).
Morita does not teach light-emitting elements in the same compensation group of the plurality of compensation groups belong to a same wafer, and light-emitting elements in different compensation groups of the plurality of compensation groups belong to different wafers.
However, Lin teaches light-emitting elements in the same compensation group of the plurality of compensation groups belong to a same wafer, and light-emitting elements in different compensation groups of the plurality of compensation groups belong to different wafers ([0018] the display panel includes a plurality of dies wherein the substrate 110 has a plurality of pixel regions RPX arranged in arrays).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Morita, light-emitting elements in the same compensation group of the plurality of compensation groups belong to a same wafer, and light-emitting elements in different compensation groups of the plurality of compensation groups belong to different wafers, as suggested by Lin in order to “reduce the times of transferring element, thereby improving yield rate of display panel and reducing deterioration of transistor” ([0006]).

As to claim 20, Morita teaches wherein a number of the at least one pixel unit is greater than or equal to 2 (internal pixels PXI includes plurality of pixels).
Morita does not teach light-emitting elements in the same compensation group of the plurality of compensation groups belong to a same wafer, and light-emitting elements in different compensation groups of the plurality of compensation groups belong to different wafers.
However, Lin teaches light-emitting elements in the same compensation group of the plurality of compensation groups belong to a same wafer, and light-emitting elements in different compensation groups of the plurality of compensation groups belong to different wafers ([0018] the display panel includes a plurality of dies wherein the substrate 110 has a plurality of pixel regions RPX arranged in arrays).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Morita, light-emitting elements in the same compensation group of the plurality of compensation groups belong to a same wafer, and light-emitting elements in different compensation groups of the plurality of compensation groups belong to different wafers, as suggested by Lin in order to “reduce the times of transferring element, thereby improving yield rate of display panel and reducing deterioration of transistor” ([0006]).

Allowable Subject Matter
5.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628          


/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628